JUSTICE FEW:
I concur with the majority opinion except for subsection III.C. I would analyze the issues addressed in that subsection differently, but reach the same result—affirm.
First, the majority finds error in the trial court’s pretrial ruling requiring disclosure of Angela’s records to Blackwell’s counsel. I do not believe we should address this point because Angela has not appealed the ruling and Blackwell was not aggrieved by it. See Rule 201(b), SCACR (“Only a party aggrieved by an order, judgment, sentence or decision may appeal.”). Blackwell actually benefitted from the ruling because it allowed his counsel access to Angela’s records.
Second, because Blackwell had the records and had ample time to review them prior to trial, it is not necessary for us to address compulsory process issues in order to reach a decision in this case. Therefore, it is not appropriate in this case for us to delineate a procedure trial courts must follow to resolve future requests for disclosure of records under subsection 44-22-100(A)(2) of the South Carolina Code (Supp. 2016). In any event, subsection 44-22-100(A) itself contains a procedure for compulsory process. It provides that the records to which it applies “must be kept confidential, and must not be disclosed unless ... (2) a court directs that disclosure is necessary for the conduct of proceedings before the court and that failure to make the disclosure is contrary to public interest.” This subsection already requires the court to balance the privilege and a patient’s right to privacy against the rights of a litigant and the public interest. In future cases, our courts will address issues that require us to further define how that balance should be struck, but because the records were disclosed to Blackwell, it is not necessary to do so in this case.
I am particularly concerned about the majority’s reliance on Commonwealth v. Barroso, 122 S.W.3d 554 (Ky. 2003). In Barroso, the Supreme Court of Kentucky considered an appeal from a trial court’s factual ruling that “the records contained no exculpatory evidence or information otherwise *170pertinent to J.H.’s credibility as a witness.” 122 S.W.3d at 557. The Barroso court “reviewed the records and determined that the trial judge correctly determined that they contain no exculpatory information.” 122 S.W.3d at 564. Thus, the Barro-so court’s analysis regarding compulsory process procedures was not necessary to its decision and is not authoritative even under Kentucky law. See Cawood v. Hensley, 247 S.W.2d 27, 29 (Ky. 1952) (“A statement in an opinion not necessary to the decision of the case is obiter dictum. It is not authoritative. ...”).
In addition, the Barroso court analyzed a rule of evidence that is materially different from the South Carolina statute applicable in this case. The court explained that Kentucky Rule of Evidence 507(b)35 sets forth a psychotherapist-patient privilege against disclosure of confidential communications, but includes only three exceptions, “none of which applies” when a court is asked to require disclosure for purposes of impeaching a state’s witness in a criminal trial. 122 S.W.3d at 557-58. The court summarized, “Other than the three specified exceptions, ... the psychotherapist-patient privilege is an ‘absolute’ privilege, ie., one that is not subject to avoidance because of a ‘need’ for the evidence.” 122 S.W.3d at 558.
In this context of two significant distinctions between Bar-roso and this case, we confront the word “crucial.” While I do not know what the Supreme Court of Kentucky intended by limiting disclosure of privileged communications to “a crucial prosecution witness,” I do not believe the limitation is consistent with the standard our Legislature set in subsection 44-22-100(A)(2)—“necessary” and in the “public interest.”
I do agree with the majority that the trial court erred in refusing to consider whether to admit the records into evidence on Blackwell’s cross-examination of Angela. While I have doubts as to whether this refusal violated the confrontation clause, see Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 1435, 89 L.Ed.2d 674, 683 (1986) (finding a confrontation clause violation when “the trial court prohibited all inquiry into the possibility that Fleetwood would be bi*171ased” (emphasis in original)), I have no doubt the trial court erred by refusing to consider admitting the evidence under state evidence law, see Rule 608(c), SCRE (“Bias, prejudice or any motive to misrepresent may be shown to impeach the witness....”); State v. Jones, 343 S.C. 562, 570, 541 S.E.2d 813, 817 (2001) (stating “generally, ‘anything having a legitimate tendency to throw light on the accuracy, truthfulness, and sincerity of a witness may be shown and considered in determining the credit to be accorded his testimony’ ”).
I also agree with the majority’s harmless error analysis.

. The Kentucky Rules of Evidence were enacted as statutes by the Kentucky General Assembly. See 1990 Ky. Acts ch. 88; 1992 Ky. Acts ch. 324.